Citation Nr: 0314436	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  95-13 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
of the lumbar spine, to include scoliosis, spondylitis, and 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left leg (Muscle Group XI), with 
fracture of the tibia and fibula and leg shortening, 
currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for a seizure disorder.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a cerebral concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  

The claims file has since been transferred to the Roanoke, 
Virginia RO.

In a May 1998, the Board remanded the issues on appeal for 
the purpose of development.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his application to reopen 
his claim of entitlement to service connection for residuals 
of a cerebral concussion.

2.  A February 1972 rating decision denied the veteran's 
claim of entitlement to service connection for residuals of a 
cerebral concussion.  The veteran did not file a timely 
notice of disagreement in response to that rating decision.

3.  Evidence that has been added to the record since the 
February 1972 rating decision is not cumulative or redundant, 
is relevant to, and probative of, the service connection 
claim, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1972 rating decision denying the claim of 
entitlement to service connection for residuals of a cerebral 
concussion is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for residuals of a cerebral concussion 
is new and material and therefore is sufficient to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.  The new law revises the former section 5107(a) of 
Title 38, United States Code to eliminate the requirement 
that a claimant come forward with evidence to establish a 
"well-grounded" claim before the Secretary is obligated to 
assist the claimant in developing the claim.  The statute 
significantly heightens VA's duties to assist the claimant in 
development of evidence, and to provide notices, pertinent to 
the claim.  New regulations have been promulgated 
implementing the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

When the immediate issue is whether there is new and material 
evidence to reopen a claim, VA is charged with the duty to 
notify prescribed in section 5103 of the statute and section 
3.159(b) of the implementing regulations if, as in this case, 
the application was filed before August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001); see also 
38 U.S.C.A. § 5103A (f), (g) (West 2002).  This is the duty 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical and lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  The notice supplied by VA must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  Specific guidelines concerning 
the content of this notice are found in the implementing 
regulations.  See 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board finds that VA has fulfilled this duty to provide 
notice.  The veteran has been advised of the kind of evidence 
which would substantiate his application to reopen his claim 
of entitlement to service connection for residuals of a 
cerebral concussion.  Such notice was given by the RO in the 
February 1995 statement of the case, the October 1995 hearing 
officer's decision, by the Board in its May 1998 Remand, and 
again by the RO in a letter sent to the veteran and his 
representative in November 1998 and in the supplemental 
statement of the case issued in July 2002.  Moreover, any 
deficiencies of notice, if such exist, have not prejudiced 
the veteran because in the decision that follows, his 
application to reopen the service connection claim is 
granted.

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).  
When the records are in the custody of a federal department 
or agency, the VCAA and the implementing regulations require 
VA to continue to try to obtain them until it has been 
successful unless it is reasonably certain that they do not 
exist or that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

In the present case, the records currently before the Board, 
while perhaps not complete, permit the Board to decide the 
claim.  In the decision that follows, the Board finds that 
new and material evidence sufficient to reopen the claim has 
been submitted and the claim is reopened.  Accordingly, no 
further action relative to the VCAA is necessary at this 
time.  The Board is undertaking additional development 
relative to the reopened claim.  A later decision on the 
merits will follow VA's discharge of the duty to assist.

ii.  New and material evidence

A February 1972 rating decision denied the veteran's claim of 
entitlement to service connection for residuals of a cerebral 
concussion.  The veteran did not file a timely notice of 
disagreement in response to that decision.  Therefore, it 
became final.  38 U.S.C.A. § 7105.

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law. 
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated is that 
which has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
February 1972 rating decision.  Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence which bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When a proposition is 
medical in nature, such as one concerning medical nexus, 
etiology, or diagnosis, then medical, rather than lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).  Generally, though, a layperson is considered 
competent to supply evidence descriptive of his own symptoms.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The medical evidence in the record at the time of the 
February 1972 rating decision showed that the veteran had 
sustained head trauma during service but did not include a 
recorded diagnosis of the presence of any post-service 
residuals of head trauma.  VA adjudicators could, and, in the 
February 1972 rating decision, the RO did, conclude from this 
evidence that the effects of the head trauma during service 
had resolved.  It was on the basis of such a conclusion that 
the RO denied the claim in February 1972.

New evidence has been submitted.  This is evidence that was 
not of record at the time of the original rating decision and 
is not merely cumulative of evidence that was.  38 C.F.R. 
§ 3.156(a).  The new evidence includes ample medical 
documentation that the veteran is diagnosed with a seizure 
disorder and has had abnormal electroencephalograms (EEG's).  
The new evidence also includes medical records noting the 
possibility that there is a relationship between the earlier 
head trauma and the abnormal EEG readings and between other 
neurological symptoms, such as dizziness, headache, and 
memory loss, and the abnormal EEG readings.

For example, a VA medical report dated in November 1992, 
before the veteran was given the diagnosis of seizure 
disorder that he carries currently, refers to an abnormal 
EEG, notes a history of head trauma during service and 
"recent increased dizziness," and concludes that 
"[p]resent EEG certainly argues for continued irritative 
focus secondary to his trauma, with seizure potential."  A 
November 1993 VA neurology note refers to the veteran's 
report of worsening symptoms, including headache and memory 
loss, while stating a provisional diagnosis of seizure 
disorder.  VA treatment records of later date repeatedly note 
a diagnosis of seizure disorder.

This new evidence is material to the service connection claim 
because it supports the possibility, as expressed by the 
health care providers in the records that they have prepared, 
that the veteran's seizure disorder, symptoms of headache, 
dizziness, and memory loss, abnormal EEG readings, and head 
trauma during service are part of one disease etiology.  
Service connection may be awarded when a veteran has a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In every case, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Insofar 
as the new medical evidence supports the possibility that the 
veteran has current residuals of the head trauma that he 
suffered during service, it is material to the service 
connection claim.

Therefore, the Board finds that new and material evidence has 
been submitted.  Accordingly, the claim of entitlement to 
service connection for residuals of a cerebral concussion is 
reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of a cerebral concussion is granted.


REMAND

The claims presented on this appeal, including the claim 
reopened by the decision herein, must be remanded to ensure 
that they are developed and adjudicated in compliance with 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

To that end, the RO must provide the veteran and his 
representative with the notice concerning each claim that is 
required by section 5103 of the VCAA and described in section 
3.159(b) of the implementing regulation.  See 38 U.S.C.A. 
§ 5103 (2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
concerning the increased rating claims must take into account 
changes in pertinent provisions of the rating schedule in 
describing the evidence needed to support those claims.

Among the duties VA has under the VCAA is to assist a 
claimant with obtaining medical and other documentary 
evidence pertinent to a claim.  38 U.S.C.A. § 5103(A)(b), 
(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is required to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).  
In conjunction with the notice to be given under section 
5103, the RO should ask the veteran to identify any medical 
or documentary evidence that he believes could be pertinent 
to his claim and has not yet been associated with the claims 
file.  It should try to obtain any such evidence that the 
veteran identifies.

It appears that the veteran may have had treatment at VA 
medical facilities in Tampa, Florida and Baltimore, Maryland 
during the period June 1971 through December 1989 for 
conditions relevant to his service connection claims.  The RO 
should take appropriate action to obtain records of any such 
treatment.

Another of the duties VA has under the VCAA is to secure a 
medical examination or opinion if such is necessary to decide 
any claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  The Board finds that a VA medical 
examination should be performed as part of the development of 
each of the claims.

While the claims are in remand status, the RO should consider 
whether other action on either or both claims is required 
under the VCAA and its implementing regulations.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all additional 
notification and development action required 
by the VCAA and its implementing regulations, 
in addition to the action requested below, 
and appearing to be necessary in this case 
has been completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  The RO must provide the veteran and his 
representative with notice concerning the 
kind of evidence that is required to 
substantiate each of the claims (both 
increased rating and service connection) 
presented on this appeal.  The notice must 
satisfy section 5103 of the VCAA and section 
3.159(b) of the implementing regulation.  See 
38 U.S.C.A. § 5103 (2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the 
notice must include a discussion of any 
information and any medical or lay evidence 
not currently of record that is necessary to 
substantiate each of the claims.  In so 
doing, the notice must refer to proof 
required by the statutes and regulations 
governing each claim.  To that end, the 
notice should include:  review and a copy of 
(i) the rating provisions concerning scars 
that became effective on August 30, 2002, see 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(eff. Aug. 30, 2002) and of the former rating 
provisions concerning scars, see 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2002) 
and (ii) the rating provision concerning 
intervertebral disc syndrome that became 
effective on September 23, 2002, see 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (eff. 
September 23, 2002).  The notice must 
indicate which evidence the veteran is 
finally responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other requirements 
for such notices set forth in 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b).

The veteran and his representative must be 
given appropriate time to respond.

3.  The RO should afford the veteran an 
opportunity to identify or submit any 
additional pertinent evidence in support of 
his claims.  The RO should attempt to obtain 
copies of all records identified by the 
veteran that have not been associated with 
the claims file.  Regardless of whether the 
veteran identifies any additional evidence, 
the RO should obtain his medical records from 
the VA medical centers in Tampa, Florida and 
Baltimore, Maryland that concern treatment 
for epilepsy, headaches, memory lost, 
dizziness, vertigo, or other neurological 
problem during the period June 1971 through 
December 1989.  

The RO should document in the claims file all 
attempts to secure this evidence.  If, after 
making reasonable efforts, the RO is unable 
to obtain any records sought, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity to 
respond.  

4.  After the development requested in the 
paragraphs above has been completed, the RO 
should arrange with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded the following medical 
examinations:

(A)  An examination for diseases of the 
skin to determine the nature and extent 
of disability represented by the scars 
of the left lower extremity that are 
incident to the veteran's service-
connected GSW of the left lower 
extremity.  Both scars from the wound 
itself and scars from any surgical 
procedure performed on account of that 
wound must be identified and evaluated.  
Send the claims folders to the examiner 
for review of pertinent documents.
In the examination report, the examiner 
must enumerate all such scars, state the 
location of each scar (including what 
aspect of the left lower extremity), and 
indicate for each scar whether it is 
surgery-related or not.
In the examination report, the examiner 
should state
	(i)  for each scar in turn, whether 
the scar is "deep" (a "deep scar" is 
one associated with underlying soft 
tissue damage) or "superficial" (a 
"superficial scar" is not associated 
with underlying soft tissue damage) and 
whether it causes limitation of motion
	(ii)  for all scars that either are 
"deep" or cause limitation of motion, 
whether they individually or with other 
such scars 
(a)	occupy an area or areas 
exceeding 6 square inches 
(39 sq. cm), or
(b)	occupy an area or areas 
exceeding 12 square inches 
(77 sq. cm), or
(c)	occupy an area or areas 
exceeding 72 square inches 
(465 sq. cm), or
(d)	occupy an area or areas 
exceeding 144 square inches 
(929 sq. cm)
(iii)  for each scar in turn that 
is "superficial," whether it is 
painful on examination, or tender 
on examination, or both, and 
whether painfulness and/or 
tenderness are objectively 
demonstrated
(iv)  for all scars that are 
"superficial" and do not cause 
limitation of motion, whether they 
individually or with other scars 
occupy an area or areas of 144 
square inches (929 sq. cm) or 
greater
(v)  for each scar in turn, whether 
it is "unstable" (an "unstable 
scar" involves frequent loss of 
covering of the skin over the scar)
(vi)  for each scar in turn, 
whether it produces limitation of 
function (to include limitation of 
motion) of the affected part
(vii)  for each scar in turn, 
whether it is poorly nourished with 
repeated ulceration
(B)  An orthopedic examination to 
determine the nature and extent of 
musculoskeletal disability that is 
incident to the veteran's service-
connected GSW of the left lower 
extremity with damage to Muscle Group 
XI.
All necessary tests and studies should 
be performed, including MRI, CT scan, 
EMG/NCS, and x-rays.
Send the claims folders to the examiner 
for review of pertinent documents.
MUSCLE IMPAIRMENT
In the examination report, the examiner 
should
(i)  identify the specific muscles 
of Muscle Group XI damaged by the 
GSW sustained during service
(ii)  state whether on palpation of 
the muscles of Muscle Group XI, 
there is 
(a)	moderate loss of deep 
fascia or of muscle 
substance or of normal firm 
resistance of muscles 
compared with the sound 
side, or
(b)	extensive loss of deep 
fascia or of muscle 
substance
(iii)  state whether the muscles of 
Muscle Group XI exhibit 
intramuscular binding and 
cicatrization
(iv)  state whether the muscles in 
the wound area are soft and flabby
(v)  state whether tests of 
strength, endurance, and 
coordinated movement of the muscles 
of the area of the wound (Muscle 
Group XI) as compared with the same 
tests of the corresponding muscles 
on the right side indicate severe 
impairment of function
(vi)  state whether the muscles in 
the area of the wound swell and 
harden abnormally in contraction
(vii)  state whether diagnostic 
tests performed on the muscles of 
the area of the wound disclose 
diminished muscle excitability to 
pulsed electrical current
(viii)  state whether there is 
visible or measurable atrophy of 
the muscles of the area of the 
wound
(ix)  state whether there is 
atrophy (including traumatic 
muscular dystrophy) of muscle 
groups that were not in the track 
of the missile producing the wound,
(x)  state whether there is 
induration or atrophy of the entire 
muscle (including progressive 
sclerosing myositis) due to simple 
piercing by a projectile 
(xi)  describe all other current 
symptoms that are attributable to 
the muscle injury
	BONE AND JOINT IMPAIRMENT
In the examination report, the 
examiner should
(i)  state whether there is 
arthritis of the left lower 
extremity (knee and/or ankle) that 
is related to the fracture of the 
tibia and fibula that was caused by 
the GSW
(ii)  state in degrees range of 
motion achieved by the veteran with 
his left knee and with his left 
ankle, respectively, and identify 
in degrees any point in that range 
where the motion becomes painful to 
execute
(iii)  if there is limitation of 
motion of the left ankle, state 
whether that limitation of motion 
is "moderate; or "marked"
(iv)  state whether there is 
malunion of the os calcis or 
astragalus of the left ankle 
attributable to the GSW
(v)  state whether there is 
malunion of the left tibia and 
fibula and if so, whether the 
malunion involves "marked," or 
"moderate," or "slight" knee or 
ankle disability
(vi)  state whether there is 
nonunion of the left tibia and 
fibula and if so, whether the 
condition requires a brace
(vii)  state to what extent there 
has been shortening of the bones of 
the left lower extremity, after 
measuring both lower extremities 
from the anterior superior spine of 
the ilium to the internal malleolus 
of the tibia.  In particular state 
whether there has been a shortening 
of the left lower extremity of 
(a)	1 1/4 to 2 inches (3.2 cm 
to 5.1 cm), or
(b)	2
 to 2 1/2 inches (5.1 cm to 
6.4 cm), or
(c)	2 1/2 
to 3 inches (6.4 cm to 7.6 cm), 
or
(d)	3 to 3 1/2 inches (7.6 cm 
to 8.9 cm), or
(e)	3 1/2 to 4 inches (8.9 cm 
to 10.2 cm), or
(f)	over 
4 inches (10.2 cm)
(viii)  describe any other 
impairment of the left lower 
extremity that is attributable to 
the GSW.
(C)  An orthopedic examination of the 
spine to determine the nature and extent 
of the veteran's disability of the 
lumbar spine, to include scoliosis, 
spondylitis, and degenerative joint 
disease.
All necessary tests and studies should be 
performed, including MRI, CT scan, EMG/NCS, 
and x-rays.
Send the claims folders to the examiner 
for review of pertinent documents.
In the examination report, the examiner should
(i)  state whether x-rays confirm 
the presence of degenerative joint 
disease of the lumbar spine
(ii)  comment on the presence or 
absence of muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in the 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in 
standing position; loss of lateral 
motion with osteo-arthritic 
changes, or narrowing or 
irregularity of joint space; and 
abnormal mobility on forced motion

(iii)  state whether the lumbar 
spine condition is manifested by 
limitation of motion.  If 
limitation of motion is found, the 
examiner should report such in 
degrees and express an opinion as 
to whether it is "slight," 
"moderate," or "severe."  In 
addition, the examiner should 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination with use of the 
lumbar spine.  Such inquiry should 
not be limited to muscles or 
nerves.  These determinations 
should, if feasible, be expressed 
in terms of the degree of 
additional range-of-motion loss 
attributable to these factors.

(iv)  state whether the veteran has 
degenerative disc disease 
(intervertebral disc syndrome) of 
the lumbar spine and if so, 
describe the pathology in detail as 
to each disc, addressing in this 
conclusion the VA medical record of 
June 15, 1974 stating that a CT 
scan had identified a herniated 
nucleus pulposus at the L4 vertebra 
and providing an opinion as to 
whether it is at least as likely as 
not (50 percent or better) that 
degenerative disc disease 
(intervertebral disc syndrome) is 
related to service or service-
connected disability
(v)  state whether the veteran has 
radiculopathy of the lumbar spine 
and if so, describe the pathology 
in detail as to each nerve root
(vi)  if degenerative disc disease 
(intervertebral disc syndrome) of 
the lumbar spine is present, 
comment on the presence or absence 
of persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc(s) and provide an 
opinion as to whether such 
symptoms, if present, are 
"pronounced," with little 
intermittent relief, or "severe," 
with recurring attacks with 
intermittent relief, or 
"moderate," with recurring 
attacks 

(vii)  comment on whether during 
the past 12 months or fewer, as the 
case may be, since September 23, 
2002, the veteran has had one or 
more "incapacitating episodes" 
(an "incapacitating episode" 
being a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician) (i) 
having a total duration of at least 
two weeks but less than four weeks, 
or (ii) having a total duration of 
at least four weeks but less than 
six weeks, or (iii) having a total 
duration of at least six weeks

(viii)  state whether disability in 
addition to any associated with 
degenerative joint disease or 
degenerative disc disease of the 
lumbar spine has been produced by 
the veteran's scoliosis and 
spondylitis, respectively, of the 
lumbar spine, and if so, describe 
that disability in detail
(D)  A neurological examination to show 
the relationship, if any, between head 
trauma encountered by the veteran during 
service, and, respectively, (1) any 
seizure disorder attributed to him by 
the examiner and (2) any other 
characteristic residuals of cerebral 
concussion, to include memory loss, 
headaches, and dizziness, attributed to 
him by the examiner.
All necessary tests and studies should 
be performed, including MRI, CT scan, 
EMG/NCS, and x-rays.
Send the claims folders to the examiner 
for review of pertinent documents.
In reviewing the claim file, the 
examiner should consider the service 
medical reports of February 1968 from 
Kirk Army Hospital documenting a 
cerebral concussion with forehead 
lacerations and a normal x-ray of the 
skull, the service medical reports of 
April 1968 from Walter Reed Army 
Hospital documenting post-concussion 
syndrome following a February 1968 head 
injury, and the service medical reports 
of April 1968 from Kirk Army Hospital 
documenting a contusion of the brain, as 
well as the currently documented 
diagnosis of a seizure disorder.
In the examination report, the examiner should
(i)  if seizure disorder is diagnosed, 
state whether it is at least as likely 
as not (50 percent or better) that the 
disorder is attributable to an injury or 
a disease encountered by the veteran 
during service, and if so, identify the 
injury or disease
(ii)  state whether the veteran 
currently demonstrates any residuals of 
a cerebral concussion and if so, 
identify those residuals and state 
whether it is at least as likely as not 
(50 percent or better) that they are 
attributable to the cerebral concussion 
or other head trauma that the veteran 
suffered during service.

5.  The RO should review the examination 
reports to ensure that they are in complete 
compliance with the directives of this 
Remand.  If a report is deficient in any 
respect, the RO must take corrective action 
at once.

6.  After the development requested in the 
paragraphs above has been completed, the RO 
should readjudicate the claims on appeal, 
under all theories of service connection to 
which the medical and lay evidence points.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  Unless a claim is granted, the 
RO should provide the veteran and his 
representative with a supplemental statement 
of the case.  38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
claim.  The veteran and his representative 
should then be given an adequate opportunity 
to respond.

Thereafter, if appellate review is in order, the case should 
be returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the merits of the claim.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



